Case 2:18-cv-01314-GRB-AKT Document 35-4 Filed 01/10/19 Page 1 of 2 PagelD #: 469

 

 

EXHIBIT D

 

 
Case 2:18-cv-01314-GRB-AKT Document 35-4 Filed 01/10/19 Page 2 of 2 PagelD #: 470

Diamond, Jill

From: Ruf, Ryan

Sent: Monday, October 17, 2016 10:48 AM

To: Lutz, Julie

Ce: McSweeney, Terri; Diamond, Jill; Anderson, Keith
Subject: J LaFace

| spoke with Kevin Boyle on Friday related to transferring John Laface from BTC to WTC, Kevin requested that | call John
personally to share with him the reason behind the transfer, and shared that he felt John would take it better coming for
me.

| spoke with John this morning regarding the move. His start date is October 28". | shared we need him to make the
types of improvements at WTC that he has done at BTC. John is upset with the transfer and stated he is not willing to
go, | shared with him that | respected his work and we need him to report on the 28" to WTC.

He indicated that he will be getting his attorney, the union and Julie involved.

Just wanted to keep everyone updated on this employee transfer,

Sincerely,

Ryan J. Ruf

Ryan J. Ruf

Associate Superintendent for Management Services
Eastern Suffalk BOCES

201 Sunrise Highway

Patchogue, NY 11772

rruf@esboces.org
(631) 687-3013

D002208
